DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 7/7/2022, has been entered. Claim 1-9 are now pending.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance. 
Well control has always been in a prominent position in safety production. As  oil and gas exploration and development move to deep complex formations at high temperatures and pressures, safety and time are of the essence in regaining control of a well pressure loss. Thus, wellbore control including killing operations are very well known in the art and the art is replete with publications detailing such operations including Ross et al. (US 20200277830), Sun et al. (US 10408014), Sun et al. (US 9631444), Wang et al. (US 10337267), Dirksen (US 20130098605), Koederitz (US 6484816), and Dower (US 3470971). These references, in combination or alone, generally disclose well pressure control and well killing methods. 
The above references are very instructive in oil well operations. These references teach monitoring critical pressures and calculating pressure and/or flow related components. Thus, upon reviewing these cited publications, and their included references, it appears that the claimed subject matter might teach a generally known concept. However, the art fails to disclose or fairly suggest the detailed recitations of the instant claims. Particularly, the art does not address the specific calculations, the specific monitoring and display equipment which tracks the wellbore parameters, and the specific steps required to kill a well in order to regain control of the well operations. Although one might argue that as the structures and operations are generally known, it should be obvious to just pick apart the art and reassemble the claimed invention. The examiner finds that the detailed recitations involve much more than cobbling together a system from what is used in the various related arts. In conclusion, the examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the specifically combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/21/2022